Exhibit 10(r)

LOGO [g58854g57f18.jpg]

EIGHTH AMENDED AND RESTATED

TENET 2001 DEFERRED COMPENSATION PLAN

As Amended and Restated Effective December 31, 2008



--------------------------------------------------------------------------------

EIGHTH AMENDED AND RESTATED

TENET 2001 DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

 

         Page ARTICLE I PREAMBLE AND PURPOSE    1

1.1

 

Preamble

   1

1.2

 

Purpose

   2 ARTICLE II DEFINITIONS AND CONSTRUCTION    3

2.1

 

Definitions

   3

2.2

 

Construction

   9 ARTICLE III PARTICIPATION AND FORFEITABILITY OF BENEFITS    10

3.1

 

Eligibility and Participation

   10

3.2

 

Forfeitability of Benefits

   11 ARTICLE IV DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING AND INVESTMENT
CREDITING RATES    12

4.1

 

Deferral

   12

4.2

 

Company Contributions

   14

4.3

 

Accounting for Deferred Compensation

   14

4.4

 

Investment Crediting Rates

   16 ARTICLE V DISTRIBUTION OF BENEFITS    19

5.1

 

General Rules

   19

5.2

 

Distributions Resulting from Termination

   19

5.3

 

Scheduled In-Service Withdrawals

   20

5.4

 

Non-Scheduled Withdrawals

   20

5.5

 

Financial Necessity Distributions

   21

5.6

 

Elective Distributions

   22

5.7

 

Death of a Participant

   22

5.8

 

Disability of a Participant

   22

5.9

 

Change of Control

   23

5.10

 

Withholding

   23

5.11

 

Suspension of Benefits

   23 ARTICLE VI PAYMENT LIMITATIONS    24

6.1

 

Spousal Claims

   24

6.2

 

Legal Disability

   25

6.3

 

Assignment

   25 ARTICLE VII FUNDING    26

7.1

 

Funding

   26

7.2

 

Creditor Status

   26 ARTICLE VIII ADMINISTRATION    27

8.1

 

The PAC

   27

 

(I)



--------------------------------------------------------------------------------

8.2

 

Powers of PAC

   27

8.3

 

Appointment of Plan Administrator

   27

8.4

 

Duties of Plan Administrator

   27

8.5

 

Indemnification of PAC and Plan Administrator

   29

8.6

 

Claims for Benefits

   29

8.7

 

Arbitration

   30

8.8

 

Receipt and Release of Necessary Information

   31

8.9

 

Overpayment and Underpayment of Benefits

   31 ARTICLE IX OTHER BENEFIT PLANS OF THE COMPANY    32

9.1

 

Other Plans

   32 ARTICLE X AMENDMENT AND TERMINATION OF THE PLAN    33

10.1

 

Continuation

   33

10.2

 

Amendment of Plan

   33

10.3

 

Termination of Plan

   33

10.4

 

Termination of Affiliate’s Participation

   33 ARTICLE XI MISCELLANEOUS    34

11.1

 

No Reduction of Employer Rights

   34

11.2

 

Provisions Binding

   34 EXHIBIT A    A-1

 

(II)



--------------------------------------------------------------------------------

TENET 2001 DEFERRED COMPENSATION PLAN

ARTICLE I

PREAMBLE AND PURPOSE

 

1.1 Preamble. Tenet Healthcare Corporation (the “Company”), through an action of
the Compensation Committee of the Board of Directors (the “Committee”), adopted
the predecessor to the Tenet 2001 Deferred Compensation Plan (the “Plan”) on
October 10, 2000 to permit the Company and its participating Affiliates, as
defined herein (collectively, the “Employer”), to attract and retain a select
group of management or highly compensated employees and Directors, as defined
herein.

Effective as of January 31, 2001, the Company transferred to this Plan amounts
held for the benefit of certain participants in the Tenet Executive Deferred
Compensation and Supplemental Savings Plan (the “Supplemental Plan”), other than
those balances held for the benefit of physician-employees who participated in
the Supplemental Plan and participants who are in pay-out status as of
December 31, 2000, under the Supplemental Plan. Effective as of December 31,
2002, the Committee authorized the merger of the Supplemental Plan into this
Plan.

The Plan was subsequently amended and restated by the Committee on July 22,
2003, September 10, 2003, October 8, 2002, December 4, 2001, July 24, 2001,
May 22, 2001 and subsequently amended by the Committee effective April 1, 2004.

The Plan was amended and restated effective January 1, 2005 to comply with the
provisions of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) with respect to compensation and bonus deferrals and employer
contributions made on and after January 1, 2005. Compensation and bonus
deferrals and employer contributions made to the Plan prior to January 1, 2005
were fully vested as of December 31, 2004 and are exempt from the requirements
of section 409A of the Code.

Effective as of January 1, 2006, the Company adopted the Tenet 2006 Deferred
Compensation Plan (the “2006 DCP”) to replace this Plan. Consequently, no
additional deferrals or contributions were made to the Plan after December 31,
2005. Deferrals and contributions made to the Plan during the 2005 Plan Year
(i.e., January 1, 2005 to December 31, 2005) were transferred to the 2006 DCP
and will be administered pursuant to the terms of the 2006 DCP.

By this instrument, the Company amends and restates the Plan effective
December 31, 2008 to (a) reflect that compensation and bonus deferrals and
employer contributions made on or after January 1, 2005 have been transferred to
the 2006 DCP and will be administered pursuant to the terms of the 2006 DCP,
(ii) modify pursuant to existing Plan terms in effect as of October 3, 2004 the
fixed return investment option to provide that interest will be credited based
on one hundred and twenty percent (120%) of the long-term applicable federal
rate as opposed to the current provision which credits interest based on the
prime rate of interest less one percent (1%), and (c) reflect that compensation
and bonus deferrals and RSU deferrals under the 2006 DCP will be suspended in
the event that a Participant takes an unforeseeable emergency withdrawal from
this Plan. This amended and restated Plan will be known as the Eighth Amended
and Restated Tenet 2001 Deferred Compensation Plan.

The Employer may adopt one or more domestic trusts to serve as a possible source
of funds for the payment of benefits under this Plan.



--------------------------------------------------------------------------------

1.2 Purpose. Through this Plan, the Employer intends to permit the deferral of
compensation and to provide additional benefits to Directors and a select group
of management or highly compensated employees of the Employer. Accordingly, it
is intended that this Plan will not constitute a “qualified plan” subject to the
limitations of section 401(a) of the Code, nor will it constitute a “funded
plan,” for purposes of such requirements. It also is intended that this Plan
will be exempt from the participation and vesting requirements of Part 2 of
Title I of the Employee Retirement Income Security Act of 1974, as amended (the
“Act”), the funding requirements of Part 3 of Title I of the Act, and the
fiduciary requirements of Part 4 of Title I of the Act by reason of the
exclusions afforded plans that are unfunded and maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees.

 

End of Article I

 

2



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS AND CONSTRUCTION

 

2.1 Definitions. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase will generally be a term defined in this Section 2.1. The
following words and phrases with the initial letter capitalized will have the
meaning set forth in this Section 2.1, unless a different meaning is required by
the context in which the word or phrase is used.

 

  (a) “Account” means one or more of the bookkeeping accounts maintained by the
Company or its agent on behalf of a Participant to reflect amounts deferred or
contributed to the Plan prior to January 1, 2005, and the earnings and losses
thereon, as described in more detail in Section 4.4. A Participant’s Account may
be divided into one or more “Cash Accounts” or “Stock Unit Accounts” as defined
in Section 4.4. Amounts deferred or contributed to the Plan during the 2005 Plan
Year are reflected in the bookkeeping accounts maintained by the Company or its
agent under the 2006 DCP.

 

  (b) “Act” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

  (c) “Affiliate” means a corporation that is a member of a controlled group of
corporations (as defined in section 414(b) of the Code) that includes the
Company, any trade or business (whether or not incorporated) that is in common
control (as defined in section 414(c) of the Code) with the Company, or any
entity that is a member of the same affiliated service group (as defined in
section 414(m) of the Code) as the Company.

 

  (d) “Alternate Payee” means any spouse, former spouse, child, or other
dependent of a Participant who is recognized by a DRO as having a right to
receive all, or a portion of, the benefits payable under the Plan with respect
to such Participant.

 

  (e) “Annual Incentive Plan Award” means the amount payable to an Employee each
year, if any, under the Company’s Annual Incentive Plan, as the same may be
amended, restated, modified, renewed or replaced from time to time.

 

  (f) “Basic Deferral” means the Compensation deferral made by a Participant to
the Plan prior to January 1, 2005 as described in Section 4.1(a).

 

  (g) “Beneficiary” means the person designated by the Participant to receive a
distribution of his benefits under the Plan upon the death of the Participant.
If the Participant is married, his spouse will be his Beneficiary, unless his
spouse consents in writing to the designation of an alternate Beneficiary. In
the event that a Participant fails to designate a Beneficiary, or if the
Participant’s Beneficiary does not survive the Participant, the Participant’s
Beneficiary will be his surviving spouse, if any, or if the Participant does not
have a surviving spouse, his estate. The term “Beneficiary” also will mean a
Participant’s spouse or former spouse who is entitled to all or a portion of a
Participant’s benefit pursuant to Section 6.1.

 

3



--------------------------------------------------------------------------------

  (h) “Board” means the Board of Directors of the Company.

 

  (i) “Bonus” means (i) a bonus paid to a Participant in the form of an Annual
Incentive Plan Award, (ii) an annual bonus payment to a Participant pursuant to
an employment or similar agreement or (iii) any other bonus payment designated
by the PAC as an eligible bonus under the Plan.

 

  (j) “Bonus Deferral” means the Bonus deferral made by a Participant prior to
January 1, 2005 as described in Section 4.1(b). A Participant was also permitted
prior to January 1, 2005 to defer a portion of his Bonus as a Supplemental
Deferral as described in Section 4.1(c).

 

  (k) “Change of Control” of the Company will be deemed to have occurred if
either (i) any person, as such term is used in sections 13(c) and 14(d)(2) of
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding securities, or (ii) individuals who, as of
August 1, 2000, constitute the Board of the Company (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board at any time;
provided, however, that (a) any individual who becomes a director of the Company
subsequent to August 1, 2000, whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of
directors then comprising the Incumbent Board will be deemed to have been a
member of the Incumbent Board, and (b) no individual who is elected initially
(after August 1, 2000) as a director as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act or any other actual or threatened
solicitations of proxies or consent by or on behalf of any person other than the
Incumbent Board will be deemed to have been a member of the Incumbent Board.

 

  (l) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

  (m) “Company” means Tenet Healthcare Corporation.

 

  (n) “Compensation” means base salaries, commissions, and certain other amounts
of cash compensation payable to the Participant during the Plan Year.
Compensation will exclude cash bonuses, foreign service pay, hardship withdrawal
allowances and any other pay intended to reimburse the Employee for the higher
cost of living outside the United States, Annual Incentive Plan Awards,
automobile allowances, ExecuPlan payments, housing allowances, relocation
payments, deemed income, income payable under stock incentive plans, Christmas
gifts, insurance premiums, and other imputed income, pensions, retirement
benefits, and contributions to and payments from the 401(k) Plan and this Plan
or any other nonqualified retirement plan maintained by the Employer. The term
“Compensation” for Directors will mean any cash compensation from retainers,
meeting fees and committee fees paid during the Plan Year.

 

4



--------------------------------------------------------------------------------

  (o) “Compensation Committee” means the Compensation Committee of the Board,
which has the authority to amend and terminate the Plan as provided in Article
X. The Compensation Committee also will be responsible for determining the
amount of the Discretionary Contribution, if any, to be made by the Employer
prior to January 1, 2005.

 

  (p) “Compensation and Bonus Deferrals” means the Basic Deferrals, Bonus
Deferrals, Supplemental Deferrals and/or Discretionary Deferrals made prior to
January 1, 2005 as described in Section 4.1 of the Plan.

 

  (q) “Covered Person” means a covered employee within the meaning of section
162(m)(3) of the Code or an Employee designated as a Covered Person by the
Compensation Committee.

 

  (r) “Director” means a member of the Board who is not an Employee.

 

  (s) “Disability” means the total and permanent incapacity of a Participant,
due to physical impairment or mental incompetence, to perform the usual duties
of his employment with the Employer. Disability will be determined by the Plan
Administrator on the basis of (i) evidence that the Participant has become
entitled to receive benefits from an Employer sponsored long-term disability
plan, or in the case of a Director, a long-term disability plan that covers such
Director, or (ii) evidence that the Participant has become entitled to receive
primary benefits as a disabled employee under the Social Security Act in effect
on such date of Disability.

 

  (t) “Discretionary Contribution” means the contribution made by the Employer
on behalf of a Participant, if any, prior to January 1, 2005, as described in
Section 4.2(b).

 

  (u) “Discretionary Deferral” means the Compensation deferral described in
Section 4.1(d) made by a Participant prior to January 1, 2005.

 

  (v) “DRO” means a domestic relations order that is a judgment, decree, or
order (including one that approves a property settlement agreement) that relates
to the provision of child support, alimony payments or marital property rights
to a spouse, former spouse, child or other dependent of a Participant and is
rendered under a state (within the meaning of section 7701(a)(10) of the Code)
domestic relations law (including a community property law) and that:

 

  (i) Creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to receive all or a portion of the
benefits payable with respect to a Participant under the Plan;

 

  (ii) Does not require the Plan to provide any type or form of benefit, or any
option, not otherwise provided under the Plan;

 

  (iii) Does not require the Plan to provide increased benefits (determined on
the basis of actuarial value);

 

5



--------------------------------------------------------------------------------

  (iv) Does not require the payment of benefits to an Alternate Payee that are
required to be paid to another Alternate Payee under another order previously
determined to be a DRO; and

 

  (v) Clearly specifies: the name and last known mailing address of the
Participant and of each Alternate Payee covered by the DRO; the amount or
percentage of the Participant’s benefits to be paid by the Plan to each such
Alternate Payee, or the manner in which such amount or percentage is to be
determined; the number of payments or payment periods to which such order
applies; and that it is applicable with respect to this Plan.

 

  (w) “Effective Date” means December 31, 2008 except as provided otherwise
herein.

 

  (x) “Election Form” means the written forms provided by the PAC or the Plan
Administrator pursuant to which the Participant consents to participation in the
Plan and made elections with respect to deferrals prior to January 1, 2005, and
requests investment crediting rates and distributions. Such Participant consent
and elections may be done either in writing or on-line through an electronic
signature.

 

  (y) “Eligible Person” means (i) each Employee who is eligible for a Bonus as
defined in Section 2.1(i) for the applicable Plan Year, (ii) each Director, and
(iii) all aviation personnel who are Employees and are designated as captains.
In addition, the term “Eligible Person” will include any Employee designated as
an Eligible Person by the PAC. As provided in Section 3.1, the PAC may at any
time, in its sole and absolute discretion, limit the classification of Employees
who are eligible to participate in the Plan for a Plan Year and/or may modify or
terminate an Eligible Person’s participation in the Plan without the need for an
amendment to the Plan.

 

  (z) “Emergency” means a Foreseeable Emergency or Unforeseeable Emergency that
makes a Participant eligible for a Financial Necessity Distribution with respect
to his Basic Deferrals, Bonus Deferrals, Supplemental Deferrals and/or
Discretionary Deferrals credited to his Account under Section 5.5.

 

  (aa) “Employee” means each select member of management or highly compensated
employee receiving remuneration, or who is entitled to remuneration, for
services rendered to the Employer, in the legal relationship of employer and
employee.`

 

  (bb) “Employer” means the Company and each Affiliate which has adopted the
Plan as a participating employer. An Affiliate may evidence its adoption of the
Plan either by a formal action of its governing body or by commencing deferrals
and taking other administrative actions with respect to this Plan on behalf of
its employees. An entity will cease to be a participating employer as of the
date such entity ceases to be an Affiliate.

 

  (cc) “Fair Market Value” means the closing price of a share of Stock on the
New York Stock Exchange on the date as of which fair market value is to be
determined.

 

6



--------------------------------------------------------------------------------

  (dd) “Foreseeable Emergency” means, with respect to a Participant’s Basic
Deferrals, Bonus Deferrals and/or Discretionary Deferrals credited to his
Account, a severe financial hardship to the Participant resulting from an event
that, although foreseeable, is outside the Participant’s control, as determined
by the Plan Administrator in its sole and absolute discretion. Such potentially
foreseeable but uncontrollable events include the following:

 

  (i) expenses for medical care described in section 213(d) of the Code incurred
by the Participant, the Participant’s spouse, or any dependents of the
Participant (as defined in section 152 of the Code) or necessary for those
persons to obtain medical care described in section 213(d) of the Code; and

 

  (ii) such other events deemed by the Plan Administrator, in its sole and
absolute discretion, to constitute a Foreseeable Emergency.

 

  (ee) “401(k) Plan” means the Tenet Healthcare Corporation 401(k) Retirement
Savings Plan, as such plan may be amended, restated, modified, renewed or
replaced from time to time.

 

  (ff) “Matching Contribution” means the contribution made by the Employer prior
to January 1, 2005 pursuant to     Section 4.2(a) on behalf of a Participant who
made Supplemental Deferrals to the Plan prior to January 1, 2005 as described in
Section 4.1(c).

 

  (gg) “Non-Scheduled Withdrawal” means an election by a Participant in
accordance with Section 5.4 to receive a withdrawal of amounts from his Account
prior to the time at which such Participant otherwise would be entitled to such
amounts.

 

  (hh) “Open Enrollment Period” means the period prior to the beginning of the
Plan Year during which an Eligible Person could make his elections concerning
Compensation Deferrals pursuant to Article IV.

 

  (ii) “PAC” means the Pension Administration Committee of the Company
established by the Compensation Committee of the Board, and whose members have
been appointed by such Compensation Committee. The PAC will have the
responsibility to administer the Plan and make final determinations regarding
claims for benefits, as described in Article VIII. In addition, the PAC has
limited amendment authority over the Plan as provided in Section 10.2.

 

  (jj) “Participant” means each Eligible Person who has been designated for
participation in this Plan prior to January 1, 2005 and each Employee or former
Employee (or Director or former Director) whose participation in this Plan has
not terminated.

 

  (kk) “Plan” means the Eighth Amended and Restated Tenet 2001 Deferred
Compensation Plan as set forth herein and as the same may be amended from time
to time.

 

7



--------------------------------------------------------------------------------

  (ll) “Plan Administrator” means the individual or entity appointed by the PAC
to handle the day-to-day administration of the Plan, including but not limited
to determining a Participant’s eligibility for benefits and the amount of such
benefits and complying with all applicable reporting and disclosure obligations
imposed on the Plan. If the PAC does not appoint an individual or entity as Plan
Administrator, the PAC will serve as the Plan Administrator.

 

  (mm) “Plan Year” means the fiscal year of this Plan, which will commence on
January 1 each year and end on December 31 of such year.

 

  (nn) “Scheduled In-Service Withdrawal” means a distribution elected by the
Participant pursuant to Section 4.1 or Section 4.2 for an in-service withdrawal
of amounts of Basic Deferrals and/or Bonus Deferrals made in a given Plan Year
before January 1, 2005, and earnings or losses attributable thereto, as set
forth on the Election Form for such Plan Year.

 

  (oo) “Scheduled Withdrawal Date” means the distribution date elected by the
Participant for a Scheduled In-Service Withdrawal.

 

  (pp) “Severance Plan” means the Tenet Executive Severance Protection Plan or
the Tenet Executive Severance Plan.

 

  (qq) “Special Enrollment Period” means the thirty (30) day period prior to
January 1, 2005 after an Employee is employed by the Employer (or a Director is
elected to the Board) and advised of his eligibility to participate in the Plan
during which the Eligible Person may make his elections to defer Compensation
and Bonus earned after such election pursuant to Article IV.

 

  (rr) “Stock” means the common stock, par value $0.05 per share, of the
Company.

 

  (ss) “Stock Unit” means a non-voting, non-transferable unit of measurement
that is deemed for bookkeeping and distribution purposes only to represent one
(1) outstanding share of Stock.

 

  (tt) “Supplemental Deferral” means the Compensation and/or Bonus Deferral
described in Section 4.1(c).

 

  (uu) “Supplemental Plan” will have the meaning set forth in Section 1.1 of
this Plan.

 

  (vv) “Termination of Employment” means (i) with respect to an Employee, the
date that such Employee ceases performing services for the Employer and its
Affiliates in the capacity of an employee and (ii) with respect to a Director,
the date that such Director ceases to provide services to the Company as a
member of the Board. An Employee who transfers employment from an Employer to an
Affiliate, regardless of whether such Affiliate has adopted the Plan as a
participating employer, will not incur a Termination of Employment. A
Participant who experiences a “qualifying termination” under the Severance Plan
will incur a Termination of Employment under the Plan and such an Employee will
be ineligible to make Compensation and Bonus Deferrals under the Plan during his
severance period under the Severance Plan (i.e., will be ineligible for future
participation in the Plan as an active Employee).

 

8



--------------------------------------------------------------------------------

  (ww) “Trustee” means the individual or entity appointed to serve as trustee of
any trust established as a possible source of funds for the payment of benefits
under this Plan as provided in Section 8.1.

 

  (xx) “2006 DCP” means the Tenet 2006 Deferred Compensation Plan which is
effective January 1, 2006. Compensation and Bonus Deferrals and employer
contributions made to this Plan during the 2005 Plan Year were transferred to
the 2006 DCP and will be administered pursuant to the terms of the 2006 DCP.
Accordingly, the terms and conditions applicable to such deferrals and
contributions are set forth in the 2006 DCP and not this Plan.

 

  (yy) “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from (A) a sudden and unexpected illness or accident of
the Participant or one of the Participant’s dependents (as defined under section
152(a) of the Code), (B) loss of the Participant’s property due to casualty, or
(C) such other similar extraordinary and unforeseeable circumstances arising as
a result of an unforeseeable event or events beyond the control of the
Participant, as determined by the Plan Administrator in its sole and absolute
discretion.

 

2.2 Construction. If any provision of this Plan is determined to be for any
reason invalid or unenforceable, the remaining provisions of this Plan will
continue in full force and effect. All of the provisions of this Plan will be
construed and enforced in accordance with the laws of the State of Texas and
will be administered according to the laws of such state, except as otherwise
required by the Act, the Code or other applicable federal law. The term
“delivered to the PAC or Plan Administrator,” as used in this Plan, will include
delivery to a person or persons designated by the PAC or Plan Administrator, as
applicable, for the disbursement and the receipt of administrative forms.
Delivery will be deemed to have occurred only when the form or other
communication is actually received. Headings and subheadings are for the purpose
of reference only and are not to be considered in the construction of this Plan.
The pronouns “he,” “him” and “his” used in the Plan will also refer to similar
pronouns of the female gender unless otherwise qualified by the context.

 

End of Article II

 

9



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION AND FORFEITABILITY OF BENEFITS

 

3.1 Eligibility and Participation.

 

  (a) Determination of Eligibility. It is intended that eligibility to
participate in the Plan will be limited to Eligible Persons, as determined by
the PAC, in its sole and absolute discretion. During the Open Enrollment Period,
each Eligible Person will be contacted and informed that he may elect to defer
portions of his Compensation and/or Bonus and will be provided with an Election
Form, investment crediting rate preference designation and such other forms as
the PAC or the Plan Administrator will determine. An Eligible Person will become
a Participant by completing all required forms and making a deferral election
during an Open Enrollment Period pursuant to Section 4.1. Eligibility to become
a Participant for any Plan Year will not entitle an Eligible Person to continue
as an active Participant for any subsequent Plan Year. Effective as of
January 1, 2006 no new Eligible Persons could become Participants in this Plan.
As noted elsewhere, amounts deferred or contributed to this Plan during the 2005
Plan Year were transferred to the 2006 DCP and will be administered pursuant to
the terms of that plan. Accordingly, the terms of this Plan reflect the Plan’s
provisions and operation with respect to amounts deferred or contributed before
January 1, 2005.

 

  (b) Limits on Eligibility. The PAC may at any time, in its sole and absolute
discretion, limit the classification of Employees eligible to participate in the
Plan and/or may limit or terminate an Eligible Person’s participation in the
Plan. Any action taken by the PAC that limits the classification of Employees
eligible to participate in the Plan or that modifies or terminates an Eligible
Person’s participation in the Plan will be set forth in Exhibit A attached
hereto. Exhibit A may be modified from time to time without a formal amendment
to the Plan, in which case a revised Exhibit A will be attached hereto.

 

  (c) Eligibility on Initial Employment. If an Eligible Person is employed or
elected to the Board during a Plan Year prior to January 1, 2005 and designated
by the PAC to be a Participant for such year, such Eligible Person may elect to
participate during the Special Enrollment Period for the remainder of such Plan
Year, by completing all required forms and making a deferral election pursuant
to Section 4.1. Designation as a Participant for the Plan Year in which he is
employed or elected to the Board will not entitle the Eligible Person to
continue as an active Participant for any subsequent Plan Year.

 

  (d) Loss of Eligibility Status. A Participant under this Plan who separates
from employment with the Employer, or who ceases to be a Director, will continue
as an inactive Participant under this Plan until the Participant has received
payment of all amounts payable to him under this Plan. In the event that an
Eligible Person ceases active participation in the Plan because the Eligible
Person is no longer described as a Participant pursuant to this Section 3.1, or
because he ceases making deferrals of Compensation and/or Bonuses, the Eligible
Person will continue as an inactive Participant under this Plan until he has
received payment of all amounts payable to him under this Plan.

 

10



--------------------------------------------------------------------------------

  3.2 Forfeitability of Benefits. Except as provided in Section 5.4 and
Section 6.1, a Participant will at all times have a nonforfeitable right to
amounts credited to his Account pursuant to Section 4.3, subject to the
distribution provisions of Article V. As provided in Section 7.2, however, each
Participant will be only a general creditor of the Company and/or his Employer
with respect to the payment of any benefit under this Plan.

 

End of Article III

 

11



--------------------------------------------------------------------------------

ARTICLE IV

DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING

AND INVESTMENT CREDITING RATES

 

4.1 Deferral. An Eligible Person may become a Participant in the Plan for the
applicable Plan Year by electing during the Open Enrollment Period to defer his
Compensation and/or Bonus pursuant to the terms of this Section 4.1 on an
Election Form. Such Election Form will be submitted to the Plan Administrator by
the date specified by the Plan Administrator and will be effective with respect
to deferral elections with the first paycheck dated on or after the next
following January 1. In the case of an Eligible Person who is employed or
elected to the Board during the Plan Year, the Election Form will be entered
into within the Special Enrollment Period and submitted to the Plan
Administrator by the date specified by the Plan Administrator and the specified
deferral elections will only be effective with respect to Compensation and/or
Bonuses earned after the date such Election Form is received by the Plan
Administrator.

A Participant’s Election Form will only be effective with respect to a single
Plan Year and will be irrevocable for the duration of such Plan Year. Effective
January 1, 2006, no additional Compensation or Bonus Deferrals or Employer
contributions may be made under the Plan. Compensation or Bonus Deferrals or
Employer contributions made during the 2005 Plan Year were transferred to the
2006 DCP and will be administered pursuant to that plan’s terms.

Prior to January 1, 2005, a Participant could specify on each Election Form, the
method in which Compensation and/or Bonuses deferred under the Plan would be
paid (i.e., in either a lump sum or, in certain instances as described herein,
in equal monthly installments over a period of not less than one year nor more
than 15 years). If the Participant, during the Open Enrollment Period, elected a
different method of payment on a subsequent Election Form with respect to
Compensation and Bonus deferred prior to the Effective Date, such form of
payment election superseded any prior payment elections made on an earlier
Election Form, provided such election had been in effect for twelve (12) months.
Compensation and Bonus Deferrals made under the Plan prior to January 1, 2005,
will be subject to the distribution provisions of Article V.

Four types of deferrals could be made under the Plan prior to January 1, 2005:

 

  (a) Basic Deferral. Each Eligible Person could elect to defer a stated dollar
amount, or designated full percentage, of Compensation to the Plan up to a
maximum percentage of seventy five percent (75%) (one hundred percent (100%) for
Directors) of the Eligible Person’s Compensation for the applicable Plan Year
until either (i) the Participant’s Termination of Employment or (ii) a future
year in which the Participant is still employed by the Employer (or providing
services as a member of the Board) and that is at least two (2) calendar years
after the end of the Plan Year in which the Compensation would have otherwise
been paid (i.e., as a Scheduled In-Service Withdrawal).

The Employer did not make any Matching Contributions with respect to any Basic
Deferrals made to the Plan.

 

12



--------------------------------------------------------------------------------

  (b) Bonus Deferral. Each Eligible Person could elect to defer a stated dollar
amount, or designated full percentage, of his Bonus to the Plan up to a maximum
percentage of one hundred percent (100%) (ninety seven percent (97%) if a
Supplemental Deferral was elected pursuant to Section 4.1(c)) of the Employee’s
Bonus for the applicable Plan Year until either (i) the Eligible Person’s
Termination of Employment or (ii) a future year in which the Eligible Person is
still employed by the Employer (or providing services as a member of the Board)
and that is at least two (2) calendar years after the end of the Plan Year in
which the Bonus would have otherwise been paid (i.e., as a Scheduled In-Service
Withdrawal).

Bonus Deferrals generally were be made in the form of cash; provided, however,
that if the Company modified the Annual Incentive Plan to provide for the
payment of awards in Stock, Bonus Deferrals could have been made in the form of
Stock. Any Bonus Deferrals made in the form of Stock would be converted to Stock
Units, based on the number of shares so deferred, credited to the Stock Unit
Account and distributed to the Participant at the time specified herein in an
equivalent number of whole shares of Stock as provided in Section 4.4(b).

The Employer did not make any Matching Contributions with respect to any Bonus
Deferrals made to the Plan.

 

  (c) Supplemental Deferral. Each Eligible Person could elect to make
Supplemental Deferrals to the Plan payable upon Termination of Employment in
accordance with the following provisions of this Section 4.1(c).

 

  (i) Statutory Limits. Each Eligible Person who was also a participant in the
401(k) Plan could elect to automatically have three percent (3%) of his
Compensation deferred under the Plan when he reached any of the following
statutory limitations under the 401(k) Plan: (A) the limitation on Compensation
under section 401(a)(17) of the Code, as such limit is adjusted for cost of
living increases, (B) the limitation imposed on elective deferrals under section
402(g) of the Code, as such limit is adjusted for cost of living increases,
(C) the limitations on contributions and benefits under section 415 of the Code,
or (D) the limitations on contributions imposed by the 401(k) Plan administrator
in order to satisfy the limitations on contributions under sections 401(k) and
401(m) of the Code. The ability to make Supplemental Deferrals under this
Section 4.1(c)(i) was not impacted by the Participant’s eligibility to make
“catch-up contributions” under the 401(k) Plan.

The Employer made Matching Contributions with respect to Supplemental Deferrals
made to the Plan as provided in Section 4.2.

 

  (ii) Bonus. Each Eligible Person who was also a participant in the 401(k) Plan
could elect to automatically have three percent (3%) of his Bonus deferred under
the Plan as a Supplemental Deferral whether or not the Eligible Person has
reached the statutory limitations under the 401(k) Plan described in
Section 4.1(c)(i). This Supplemental Deferral was applied to that portion of the
Eligible Person’s Bonus in excess of that deferred as a Bonus Deferral under
Section 4.1(b). For example, if the Eligible Person elected to defer fifty
percent (50%) of his Bonus under Section 4.1(b) and also elected to make a
Supplemental Deferral under this Section 4.1(c), fifty percent (50%) of the
Eligible Person’s Bonus was deferred under Section 4.1(b) and three percent
(3%) of the Eligible Person’s Bonus was deferred under this Section 4.1(c).

 

13



--------------------------------------------------------------------------------

The Employer made Matching Contributions with respect to Supplemental Deferrals
made to the Plan as provided in Section 4.2.

 

  (d) Discretionary Deferral. The PAC could authorize an Eligible Person to
defer prior to January 1, 2005 a stated dollar amount, or designated full
percentage, of Compensation to the Plan as a Discretionary Deferral. The PAC, in
its sole and absolute discretion, could limit the amount or percentage of
Compensation an Eligible Person could defer to the Plan as a Discretionary
Deferral and could prohibit Scheduled In-Service Withdrawals with respect to
such Discretionary Deferral. The Employer did not make any Matching
Contributions pursuant to Section 4.2(a) with respect to any Discretionary
Deferrals, but could have elected to make a Discretionary Contribution to the
Plan with respect to such Discretionary Deferrals in the form of a discretionary
matching contribution as described in Section 4.2(b).

 

4.2 Company Contributions.

 

  (a) Matching Contribution. The Employer made a Matching Contribution to the
Plan each Plan Year beginning before January 1, 2005 on behalf of each
Participant who made a Supplemental Deferral to the Plan for such Plan Year.
Such Matching Contribution equaled one hundred percent (100%) of the
Participant’s Supplemental Deferrals for such Plan Year. Matching Contributions
and earnings and losses thereon are subject to the distribution provisions of
Article V.

 

  (b) Discretionary Contribution. The Employer could have elected to make a
Discretionary Contribution to a Participant’s Account for any Plan Year
beginning before January 1, 2005 in such amount, and at such time, as determined
by the Compensation Committee. Any such Discretionary Contribution made by the
Employer, plus earnings and losses thereon, with respect to a Covered Person
will not be paid until that Participant’s employment with the Employer is
terminated; provided, however, that if such Participant has elected to receive a
distribution of Account upon the occurrence of a Change of Control and a Change
of Control occurs, such Participant will be entitled to receive such Change of
Control distribution in accordance with Section 5.9 of this Plan. In all other
respects, Discretionary Contributions will be subject to the distribution
provisions of Article V.

 

4.3 Accounting for Deferred Compensation.

 

  (a) Cash Account. If a Participant made an election to defer his Compensation
and/or Bonus prior to January 1, 2005 pursuant to Section 4.1 and made a request
for amounts deferred to be invested pursuant to Section 4.4(a), the Company
could have, in its sole and absolute discretion, established and maintained a
Cash Account for the Participant under this Plan. Each Cash Account will be
adjusted at least quarterly to reflect the Basic Deferrals, Bonus Deferrals,
Supplemental Deferrals, Discretionary Deferrals, Matching

 

14



--------------------------------------------------------------------------------

 

Contributions and Discretionary Contributions credited thereto prior to
January 1, 2005, earnings or losses credited thereon, and any payment or
withdrawal of such Basic Deferrals, Bonus Deferrals, Supplemental Deferrals,
Discretionary Deferrals and, Matching Contributions and Discretionary
Contributions pursuant to Article V. The amounts of Basic Deferrals, Bonus
Deferrals, Supplemental Deferrals, Discretionary Deferrals and Matching
Contributions made prior to January 1, 2005 were credited to the Participant’s
Cash Account within five (5) business days of the date on which such
Compensation and/or Bonus would have been paid to the Participant had the
Participant not elected to defer such amount pursuant to the terms and
provisions of the Plan. Any Discretionary Contributions made prior to January 1,
2005 were credited to each Participant’s Cash Account at such times as
determined by the Compensation Committee. In the sole and absolute discretion of
the Plan Administrator, additional Cash Accounts may be established for each
Participant to facilitate record-keeping convenience and accuracy. Each such
Cash Account will be credited and adjusted as provided in this Plan.

 

  (b) Stock Unit Account. If a Participant made an election prior to January 1,
2005 to defer his Compensation and/or Bonus pursuant to Section 4.1 and made a
request for such deferrals to be deemed invested in Stock Units pursuant to    
Section 4.4(b), the Plan Administrator could have, in its sole and absolute
discretion, established and maintained a Stock Unit Account and credited the
Participant’s Stock Unit Account with a number of Stock Units determined by
dividing an amount equal to the Basic Deferrals, Bonus Deferrals, Supplemental
Deferrals, and associated Matching Contributions and Discretionary Deferrals
made as of such date by the Fair Market Value of a share of Stock on the date
such Compensation and/or Bonus otherwise would have been payable. Such Stock
Units were credited to the Participant’s Stock Unit Account as soon as
administratively practicable after the determination of the number of Stock
Units was made pursuant to the preceding sentence.

If the Participant was entitled to a Discretionary Contribution pursuant to
Section 4.2 and elected to have amounts credited to his Account to be deemed
invested in Stock Units pursuant to Section 4.5(b), the Plan Administrator could
have, in its sole discretion, established and maintained a Stock Unit Account
and credited the Participant’s Stock Unit Account with a number of Stock Units
determined by dividing an amount equal to the Discretionary Contribution made as
of such date by the Fair Market Value of a share of Stock on the date such
Discretionary Contribution would have otherwise been made. Such Stock Units were
credited to the Participant’s Stock Unit Account as soon as administratively
practicable after the determination of the number of Stock Units was made
pursuant to the preceding sentence.

Bonus Deferrals made in Stock were credited to the Stock Unit Account as
provided in Section 4.1(b).

In the sole and absolute discretion of the Plan Administrator, additional Stock
Unit Accounts may be established for each Participant to facilitate
record-keeping convenience and accuracy.

 

15



--------------------------------------------------------------------------------

  (i) The Stock Units credited to a Participant’s Stock Unit Account or accounts
will be used solely as a device for determining the number of shares of Stock
eventually to be distributed to the Participant in accordance with this Plan.
The Stock Units will not be treated as property of the Participant or as a trust
fund of any kind. No Participant will be entitled to any voting or other
stockholder rights with respect to Stock Units credited under this Plan.

 

  (ii) If the outstanding shares of Stock are increased, decreased, or exchanged
for a different number or kind of shares or other securities, or if additional
shares or new or different shares or other securities are distributed with
respect to such shares of Stock or other securities, through merger,
consolidation, spin-off, sale of all or substantially all the assets of the
Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split or other distribution with respect to such
shares of Stock or other securities, an appropriate and proportionate adjustment
in a manner consistent with section 409A of the Code will be made by the
Compensation Committee in the number and kind of Stock Units credited to a
Participant’s Stock Unit Account or accounts.

 

  (c) Accounts Held in Trust. Amounts credited to Participants’ Accounts may be
secured by one or more trusts, as provided in Section 8.1, but will be subject
to the claims of the general creditors of each such Participant’s Employer.
Although the principal of such trust and any earnings or losses thereon will be
separate and apart from other funds of the Employer and will be used for the
purposes set forth therein, neither the Participants nor their Beneficiaries
will have any preferred claim on, or any beneficial ownership in, any assets of
the trust prior to the time such assets are paid to the Participant or
Beneficiaries as benefits and all rights created under this Plan will be
unsecured contractual rights of Plan Participants and Beneficiaries against the
Employer. Any assets held in the trust with respect to a Participant will be
subject to the claims of the general creditors of that Participant’s Employer
under federal and state law in the event of insolvency. The assets of any trust
established pursuant to this Plan will never inure to the benefit of the
Employer and the same will be held for the exclusive purpose of providing
benefits to that Employer’s Participants and their beneficiaries.

 

4.4 Investment Crediting Rates. At the time of making a deferral election
described in Section 4.1, the Participant requested on an Election Form the type
of investment crediting rate option with which the Participant would like the
Company, in its sole and absolute discretion, to credit the Participant; namely,
one of several investment crediting rate options payable in cash or an
investment crediting rate option based on the performance of the price of the
Company’s Stock and payable in the Company’s Stock. Such investment crediting
rate election applied to all deferrals under the Plan, except for Bonus
Deferrals made in Stock which automatically were credited to the Stock Unit
Account as provided in Section 4.1(b) and Section 4.2.

 

  (a) Cash Investment Crediting Rate Options. A Participant may request on an
Election Form the type of investment in which the Participant would like
Compensation and Bonus Deferrals made prior to January 1, 2005 to be deemed
invested for purposes of determining the amount of earnings to be credited or
losses to be debited to his Cash Account. The Participant will specify his
preference from among the following possible investment crediting rate options:

 

  (i) Prior to January 1, 2009, an annual rate of interest equal to one percent
(1%) below the prime rate of interest as quoted by Bloomberg, compounded daily
and effective on and after January 1, 2009, an annual rate of interest equal to
one hundred and twenty percent (120%) of the long-term applicable federal rate,
compounded daily; or

 

16



--------------------------------------------------------------------------------

  (ii) One or more benchmark mutual funds.

A Participant may change, on a daily basis, the investment crediting rate
preference under this Section 4.4(a) applicable to his Account by filing an
election in such manner as will be determined by the PAC. Notwithstanding any
request made by a Participant, the Company, in its sole and absolute discretion,
will determine the investment rate with which to credit amounts deferred by
Participants under this Plan, provided, however, that if the Company chooses an
investment crediting rate other than the investment crediting rate requested by
the Participant, such investment crediting rate cannot be less than (i) above.

This Section will not apply to certain Participants who participated in a prior
plan that was merged into this Plan and are in pay status and entitled to fixed
installment amounts based on the terms of the prior plan.

 

  (b) Stock Units. A Participant could have requested on an Election Form to
have all or a portion of his Compensation and Bonus Deferrals made prior to
January 1, 2005 to be deemed invested in Stock Units. Any request to have
Compensation and Bonus Deferrals to be deemed invested in Stock Units is
irrevocable and such amounts will be distributed in an equivalent whole number
of shares of Stock pursuant to the provisions of Article V. Any fractional share
interests will be paid in cash with the last distribution.

 

  (c) Deemed Election. In his request(s) pursuant to this Section 4.4, the
Participant may request that all or any portion of his Account (in whole
percentage increments) be deemed invested in one or more of the investment
crediting rate preferences provided under the Plan as communicated from time to
time by the PAC. Although a Participant may express an investment crediting rate
preference, the Company will not be bound by such request. If a Participant
fails to set forth his investment crediting rate preference under this
Section 4.4, he will be deemed to have elected an annual rate of interest equal
to the rate of interest set forth in Section 4.4(a)(i) (i.e., prior to
January 1, 2009 one percent (1%) below the prime rate of interest as quoted by
Bloomberg, compounded daily, or effective on and after January 1, 2009, one
hundred and twenty percent (120%) of the long-term applicable federal rate,
compounded daily). The PAC will select from time to time, in its sole and
absolute discretion, the possible investment crediting rate options to be
offered under the Plan.

 

17



--------------------------------------------------------------------------------

  (d) Employer Contributions. Matching Contributions to the Plan made by the
Employer prior to January 1, 2005 and allocated to a Participant’s Account will
be credited with the same investment crediting rate as the Participant’s
associated Supplemental Deferrals for the relevant Plan Year. Discretionary
Contributions, if any, made by the Employer prior to January 1, 2005 and
allocated to a Participant’s Account pursuant to Section 4.2 will be credited
with the investment crediting rate specified (or deemed specified) by the
Participant on his Election Form for the relevant Plan Year with respect to the
Participant’s Basic Deferrals and Bonus Deferrals.

Matching Contributions to the Plan made by the Employer prior to January 1, 2005
and allocated to a Participant’s Account will be credited with the same
investment crediting rate as the Participant’s associated Supplemental Deferrals
for the relevant Plan Year. Discretionary Contributions, if any, made by the
Employer prior to January 1, 2005 and allocated to a Participant’s Account will
be credited with the investment crediting rate specified (or deemed specified)
by such Participant on his Election Form for the relevant Plan Year with respect
to the Participant’s Basic Deferrals and Bonus Deferrals.

A Participant will retain the right to change the investment crediting rate
applicable to Account as provided in this Section 4.4.

 

  (e) Transferred Accounts. The Company transferred amounts deferred or
contributed to the Plan during the 2005 Plan Year to the 2006 DCP and each
Participant was permitted to express an investment crediting rate preference
with respect to such transferred amounts.

 

End of Article IV

 

18



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTION OF BENEFITS

 

5.1 General Rules. A Participant may elect to receive payment of Basic Deferrals
and Bonus Deferrals, and earnings or losses thereon, credited to his Account, at
any of the following times:

 

  (a) As soon as practicable after the Participant’s Termination of Employment,
retirement, Disability or death;

 

  (b) In the first January following, or in the second January following, but
not later than the second January following, the Participant’s Termination of
Employment, retirement, Disability or death; or

 

  (c) At a specified future date while still in the employ of the Employer.

Generally, Supplemental Deferrals, Discretionary Deferrals and Employer
contributions made prior to January 1, 2005, and earnings or losses thereon, are
distributable only upon a Participant’s Termination of Employment, retirement,
Disability or death.

All distributions from the Participant’s Account will be taxable as ordinary
income when received and subject to appropriate withholding of income taxes. In
the case of distributions in Stock, the appropriate number of shares of Stock
may be sold to satisfy such withholding obligations pursuant to administrative
procedures adopted by the Plan Administrator.

 

5.2 Distributions Resulting from Termination. In the case of a Participant who
incurs a Termination of Employment, and has an Account balance of one hundred
thousand dollars ($100,000) or less, as determined by the Plan Administrator
pursuant to administrative procedures, such Participant will be paid the balance
in his Account in a lump sum in accordance with Section 5.1. Such lump sum will
be made in cash or in Stock or in a combination thereof depending on the
Participant’s investment crediting rates as provided in Section 4.4(b).

A Participant who has an Account balance in excess of one hundred thousand
dollars ($100,000) may elect to receive a distribution in the form of either a
lump sum, as described in the preceding paragraph, or in substantially equal
installments over a period of not less than one (1) nor more than fifteen
(15) years. Installment distributions may be made in cash or in Stock or in a
combination thereof depending on the Participant’s investment crediting rates as
provided in Section 4.4(b). To the extent that installments will be made solely
in cash, such installments will be made on a monthly basis. Installments of
Stock or installments of cash and Stock will be made on an annual basis.

Such Participant’s Election Form that has been in effect for at least twelve
(12) months and made during a Special Enrollment Period or an Open Enrollment
Period, as applicable, will govern the form of distribution. In the event a
Participant elects installments, such installment payments will begin in
accordance with Section 5.1(a) or 5.1(b). All amounts held for a Participant’s
or Beneficiary’s benefit will be revalued annually based on procedures
established by the Plan Administrator if paid in installments. This preceding
sentence will not apply to certain Participants who participated in a prior plan
that was merged into this Plan and are in pay status and entitled to fixed
installment amounts based on the terms of the prior plan.

 

19



--------------------------------------------------------------------------------

A Participant who is currently receiving installment distributions of his
Account may elect to accelerate the distribution of such Account, subject to the
following conditions:

 

  (a) The Participant may request to accelerate the distribution of his Account
in the form of either (i) a lump sum or (ii) a shorter period of installments
that will be paid or commence to be paid, as applicable, on a future date that
is no earlier than the first day of the thirteenth (13th) month following the
Plan Administrator’s receipt of the Participant’s acceleration request; or

 

  (b) The Participant may request an immediate lump sum distribution of his
Account at any time provided that such distribution will be subject to a penalty
equal to ten percent (10%) of the lump sum distribution.

 

5.3 Scheduled In-Service Withdrawals. In the case of a Participant who, while
still in the employ of the Employer, has elected a Scheduled Withdrawal Date for
distribution of his Basic Deferrals and Bonus Deferrals made prior to January 1,
2005, and earnings or losses thereon, such Participant will receive a lump sum
payment that must occur at least two (2) calendar years after the end of the
Plan Year in which the Basic and Bonus Deferrals occurred. A Participant may
extend the Scheduled Withdrawal Date with respect to Basic Deferrals and Bonus
Deferrals made prior to January 1, 2005, for any Plan Year, provided (i) such
extension occurs at least one (1) year before the Scheduled Withdrawal Date,
(ii) such extension is for a period of not less than two (2) years from the
Scheduled Withdrawal Date, (iii) the Participant may not extend the Scheduled
Withdrawal Date more than two (2) times, and (iv) any such extension will be
effective only if consented to by the PAC. All such lump sum distributions will
be paid in the January of the year specified on the election form.

If a Participant retires, incurs a Termination of Employment, incurs a
Disability or dies prior to any Scheduled Withdrawal Date, the Scheduled
In-Service Withdrawal will be disregarded and waived and the Participant’s
Account balance will be distributed after the Participant’s retirement, death,
Disability or Termination of Employment in the same form of distribution elected
with respect to retirement, death, Disability or Termination of Employment.

 

5.4 Non-Scheduled Withdrawals. A Participant (regardless of whether an active
Employee Participant, an inactive Employee Participant or a terminated Employee
Participant) will be permitted to elect a Non-Scheduled Withdrawal from his
Account, subject to the following restrictions:

 

  (a) The election to take a Non-Scheduled Withdrawal will be made by filing a
form provided by the Plan Administrator or its designee prior to the end of any
calendar month.

 

  (b) The amount of the Non-Scheduled Withdrawal will in all cases not exceed
ninety percent (90%) of the gross amount of the Participant’s Account balance.

 

20



--------------------------------------------------------------------------------

  (c) The amount described in subsection (b) above will be paid in a lump sum as
soon as practicable after the end of the month in which the Non-Scheduled
Withdrawal election is made.

 

  (d) If a Participant receives a Non-Scheduled Withdrawal from his Account, the
Participant will permanently forfeit an amount equal to ten percent (10%) of the
gross amount of the Non-Scheduled Withdrawal and the Employer will have no
obligation to the Participant or his Beneficiary with respect to such forfeited
amount.

 

  (e) If a Participant receives a Non-Scheduled Withdrawal of any part of his
Account, the Participant will be ineligible to participate in the Plan for the
next following Plan Year.

The Plan Administrator will be responsible for reviewing all requests for
Non-Scheduled Withdrawals and will have the sole and absolute authority and
discretion to approve or deny such requests in accordance with the terms of the
Plan.

 

5.5 Financial Necessity Distributions.

 

  (a) Unforeseeable Emergency. Upon application by the Participant, the Plan
Administrator, in its sole and absolute discretion, may direct payment of all or
a portion of the Basic Deferrals, Bonus Deferrals and/or Discretionary Deferrals
credited to the Account of a Participant prior to his Termination of Employment
in the event of an Unforeseeable Emergency. Any such application will set forth
the circumstances constituting such Unforeseeable Emergency. A Participant who
receives an Unforeseeable Emergency distribution pursuant to this Section 5.5(a)
will be precluded from making deferrals to the 2006 DCP for the reminder of the
Plan Year in which such distribution is made and the following Plan Year.

In addition to the deferrals specified in this Section 5.5(a), upon application
by the Participant, the Plan Administrator, in its sole and absolute discretion,
may direct payment of all or a portion of the Supplemental Deferrals credited to
the Account of the Participant prior to his Termination of Employment in the
event of an Unforeseeable Emergency. Such application and payment will be
subject to the same conditions and limitations as a request for any other
payment of deferrals under this Section 5.5.

 

  (b) Foreseeable Emergency. Upon application by the Participant, the Plan
Administrator, in its sole and absolute discretion, may direct payment of all or
a portion of the Basic Deferrals, Bonus Deferrals and/or Discretionary Deferrals
credited to the Account of a Participant prior to his Termination of Employment
in the event of a Foreseeable Emergency. Any such application will set forth the
circumstances constituting such Foreseeable Emergency. A Participant who
receives a Foreseeable Emergency distribution pursuant to this Section 5.5(b)
will be ineligible to participate in the 2006 DCP for the next following Plan
Year.

 

  (c)

General Rules Regarding Financial Necessity Distributions. The Plan
Administrator may not direct payment of any Basic Deferrals, Bonus Deferrals,
Supplemental Deferrals, and/or Discretionary Deferrals credited to the Account
of a Participant to the extent that such an Emergency is or may be relieved
(i) by

 

21



--------------------------------------------------------------------------------

 

reimbursement or compensation by insurance or otherwise, or (ii) by cessation of
Basic Deferrals, Bonus Deferrals and/or Discretionary Deferrals under the 2006
DCP for the next following Plan Year. In the event that the Plan Administrator,
in its sole and absolute discretion, determines that such Emergency may be
alleviated by such cessation of deferrals under the 2006 DCP for the next
following Plan Year, the Plan Administrator will deny such financial necessity
distribution and preclude the Participant from making Basic Deferrals, Bonus
Deferrals, RSU Deferrals and/or Discretionary Deferral elections for the
following Plan Year. Conversely, if the Plan Administrator, in its sole and
absolute discretion, determines that such Emergency may not be alleviated by
such cessation of Basic Deferrals, Bonus Deferrals, RSU Deferrals and/or
Discretionary Deferrals, it may approve such financial necessity distribution.
Any distribution from the Participant’s Account under the Plan due to Emergency
will be permitted only to the extent necessary to satisfy such Emergency, in the
sole and absolute discretion of the Plan Administrator, both with respect to the
determination as to whether an Emergency exists and also with respect to
determination of the amount distributable.

 

5.6 Elective Distributions. A Participant may elect to receive a distribution of
amounts credited to his Account upon a determination by the Internal Revenue
Service or a state taxing authority of competent jurisdiction that amounts
credited to such Account are subject to inclusion in the gross income of such
Participant or Beneficiary for federal or state income tax purposes. Neither the
PAC nor the Plan Administrator will have any obligation to determine whether any
such determination is or has been made with respect to any Participant and will
assume that no such determination has been made until advised by the
Participant, in writing, that such determination has been made and that either
such determination is final and binding, or that obtaining judicial review of
such determination is not reasonably likely to result in a reversal of such
determination or is economically prohibitive.

 

5.7 Death of a Participant. If a Participant dies while employed by the
Employer, the Participant’s Account balance will be paid to the Participant’s
Beneficiary in the manner elected by the Participant.

In the event a terminated Participant dies while receiving installment payments
from his Account, the remaining installments will be paid to the Participant’s
Beneficiary as such payments become due in accordance with Section 5.1.

In the event a terminated Participant dies before receiving a lump sum payment
of his Account or before he begins receiving installment payments from such
Account, the lump sum payment or installment payments will be paid to the
Participant’s Beneficiary as such payments become due in accordance with
Section 5.1.

 

5.8 Disability of a Participant. In the event of the Disability of the
Participant, the Participant will be entitled to a distribution of the
Participant’s Account balance in the manner elected in advance by the
Participant and, if applicable, in accordance with Section 5.2.

 

22



--------------------------------------------------------------------------------

5.9 Change of Control. A Participant may, during a Special Enrollment Period or
an Open Enrollment Period, as applicable, file an Election Form in which the
Participant elects to receive a lump sum distribution of his Account balance in
the event that a Change of Control, as defined in Section 2.1(k), occurs. The
Participant’s election with respect to a distribution of his Account in the
event of a Change of Control must have been in effect for twelve (12) months
prior to the time of the Change of Control. If elected, payment will be made as
soon as practicable, but in any event not more than six (6) months, after the
occurrence of a Change of Control.

Notwithstanding any provision in this Plan to the contrary, to the extent that
any portion of the lump sum distribution is characterized as a parachute payment
within the meaning of Proposed Regulations section 1.280G-1 Q/A-24, or any
similar Regulations, then in no event will the present value of such parachute
payment, when added to the present value of all other parachute payments
received as a result of a Change of Control, exceed two hundred ninety-nine
percent (299%) of the Participant’s “base amount” as that term is defined in
section 280G of the Code.

If a Participant has elected to receive a lump sum distribution of his Account
balance in the event of a Change of Control, a portion of which distribution is
characterized as a parachute payment, and such portion, when added to the
present value of all other parachute payments to be received as a result of a
Change of Control, exceeds an amount equal to two hundred ninety-nine percent
(299%) of the Participant’s base amount, then the Participant may, within the
thirty (30) day period following the Change in Control, elect (a) to revoke the
election made pursuant to this Section 5.9, or (b) to receive in a lump sum
distribution that portion of his Account balance which does not result in a
parachute payment with the remainder being distributed in accordance with the
Participant’s election under Section 5.1.

 

5.10 Withholding. Any taxes or other legally required withholdings from
Compensation and Bonus deferrals made prior to the Effective Date and/or
payments to Participants or Beneficiaries of their Account under the Plan will
be deducted and withheld by the Employer, benefit provider or funding agent as
required pursuant to applicable law. To the extent amounts are payable from a
Participant’s Account in Stock, the appropriate number of shares of Stock may be
withheld to satisfy such withholding obligation. A Participant or Beneficiary
will be provided with a tax withholding election form for purposes of federal
and state tax withholding, if applicable.

 

5.11 Suspension of Benefits. If a Participant terminates service and begins
receiving installment distributions from his Account and such Participant is
reemployed by the Employer, then such Participant’s installment distributions
will be suspended during the period of his reemployment. Upon the Participant’s
subsequent termination of service, such installment distributions will
recommence in the same form as they were being paid before the reemployment.

 

End of Article V

 

23



--------------------------------------------------------------------------------

ARTICLE VI

PAYMENT LIMITATIONS

 

6.1 Spousal Claims. In the event that an Alternate Payee is entitled to all or a
portion of a Participant’s Account pursuant to the terms of a DRO, such
Alternate Payee will have the following distribution rights with respect to such
Participant’s Account to the extent set forth pursuant to the terms of the DRO:

 

  (a) payment of benefit in a lump sum, in cash or Stock, based on the
Participant’s investment crediting rates under the Plan as provided in
Section 4.4 and the terms of the DRO, as soon as practicable following the
acceptance of the DRO by the Plan Administrator;

 

  (b) payment of benefit in a lump sum in cash or Stock, based on the
Participant’s investment crediting rates under the Plan as provided in
Section 4.4 and the terms of the DRO, in the first January following, or in the
second January following, but not later than the second January following, the
acceptance of the DRO by the Plan Administrator;

 

  (c) payment of benefit in substantially equal installments, in cash and/or
Stock, based on the Participant’s investment crediting rates under the Plan as
provided in Section 4.4 and the terms of the DRO, over a period of not less than
one nor more than fifteen (15) years from the date the DRO is accepted by the
Plan Administrator, but only if the Alternate Payee has an Account balance in
excess of one hundred thousand dollars ($100,000); and

 

  (d) payment of benefit in substantially equal installments, in cash and/or
Stock, based on the Participant’s investment crediting rates under the Plan as
provided in Section 4.4 and the terms of the DRO, over a period of not less than
one nor more than fifteen (15) years beginning the first January following, or
the second January following, the date the DRO is accepted by the Plan
Administrator, but only if the Alternate Payee has an Account balance in excess
of one hundred thousand dollars ($100,000).

To the extent that installments will be made solely in cash, such installments
will be made on a monthly basis. Installments of Stock or installments of cash
and Stock will be made on an annual basis.

An Alternate Payee who desires to elect any of the distributions described in
subsections (b), (c) or (d) above, must complete and deliver to the Plan
Administrator all required forms and make such election within thirty (30) days
from the date the Alternate Payee is notified that the DRO has been accepted.
Any Alternate Payee who does not complete and deliver to the Plan Administrator
all required forms and/or whose DRO does not provide for any of the
distributions described in subsections (b), (c) or (d) above will receive his
portion of the Participant’s Account awarded to him under the DRO in a lump sum
according to subsection (a) above.

 

24



--------------------------------------------------------------------------------

6.2 Legal Disability. If a person entitled to any payment under this Plan is, in
the sole judgment of the Plan Administrator, under a legal disability, or
otherwise is unable to apply such payment to his own interest and advantage, the
Plan Administrator, in the exercise of its discretion, may direct the Employer
or payor of the benefit to make any such payment in any one or more of the
following ways:

 

  (a) Directly to such person;

 

  (b) To his legal guardian or conservator; or

 

  (c) To his spouse or to any person charged with the duty of his support, to be
expended for his benefit and/or that of his dependents.

The decision of the Plan Administrator will in each case be final and binding
upon all persons in interest, unless the Plan Administrator reverses its
decision due to changed circumstances.

 

6.3 Assignment. Except as provided in Section 6.1, no Participant or Beneficiary
will have any right to assign, pledge, transfer, convey, hypothecate, anticipate
or in any way create a lien on any amounts payable under this Plan. No amounts
payable under this Plan will be subject to assignment or transfer or otherwise
be alienable, either by voluntary or involuntary act, or by operation of law, or
subject to attachment, execution, garnishment, sequestration or other seizure
under any legal, equitable or other process, or be liable in any way for the
debts or defaults of Participants and their Beneficiaries.

 

End of Article VI

 

25



--------------------------------------------------------------------------------

ARTICLE VII

FUNDING

 

7.1 Funding. Benefits under this Plan will be funded solely by the Employer.
Benefits under this Plan will constitute an unfunded general obligation of the
Employer, but the Employer may create reserves, funds and/or provide for amounts
to be held in trust to fund such benefits on its behalf. Payment of benefits may
be made by the Employer, any trust established by the Employer or through a
service or benefit provider to the Employer or such trust.

 

7.2 Creditor Status. Participants and their Beneficiaries will be general
unsecured creditors of their respective Employer with respect to the payment of
any benefit under this Plan, unless such benefits are provided under a contract
of insurance or an annuity contract that has been delivered to Participants, in
which case Participants and their Beneficiaries will look to the insurance
carrier or annuity provider for payment, and not to the Employer. The Employer’s
obligation for such benefit will be discharged by the purchase and delivery of
such annuity or insurance contract.

 

End of Article VII

 

26



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION

 

8.1 The PAC. The overall administration of the Plan will be the responsibility
of the PAC.

 

8.2 Powers of PAC. The PAC will have sole and absolute discretion regarding the
exercise of its powers and duties under this Plan. In order to effectuate the
purposes of the Plan, the PAC will have the following powers and duties:

 

  (a) To appoint the Plan Administrator;

 

  (b) To review and render decisions respecting a denial of a claim for benefits
under the Plan;

 

  (c) To construe the Plan and to make equitable adjustments for any mistakes or
errors made in the administration of the Plan; and

 

  (d) To determine and resolve, in its sole and absolute discretion, all
questions relating to the administration of the Plan and the trust established
to secure the assets of the Plan (i) when differences of opinion arise between
the Company, an Affiliate, the Plan Administrator, the Trustee, a Participant,
or any of them, and (ii) whenever it is deemed advisable to determine such
questions in order to promote the uniform and nondiscriminatory administration
of the Plan for the greatest benefit of all parties concerned.

The foregoing list of express powers is not intended to be either complete or
conclusive, and the PAC will, in addition, have such powers as it may reasonably
determine to be necessary or appropriate in the performance of its powers and
duties under the Plan.

 

8.3 Appointment of Plan Administrator. The PAC will appoint the Plan
Administrator, who will have the responsibility and duty to administer the Plan
on a daily basis. The PAC may remove the Plan Administrator with or without
cause at any time. The Plan Administrator may resign upon written notice to the
PAC.

 

8.4 Duties of Plan Administrator. The Plan Administrator will have sole and
absolute discretion regarding the exercise of its powers and duties under this
Plan. The Plan Administrator will have the following powers and duties:

 

  (a) To direct the administration of the Plan in accordance with the provisions
herein set forth;

 

  (b) To adopt rules of procedure and regulations necessary for the
administration of the Plan, provided such rules are not inconsistent with the
terms of the Plan;

 

  (c) To determine all questions with regard to rights of Employees,
Participants, and Beneficiaries under the Plan including, but not limited to,
questions involving eligibility of an Employee to participate in the Plan and
the value of a Participant’s Accounts;

 

  (d) To enforce the terms of the Plan and any rules and regulations adopted by
the PAC;

 

27



--------------------------------------------------------------------------------

  (e) To review and render decisions respecting a claim for a benefit under the
Plan;

 

  (f) To furnish the Employer with information that the Employer may require for
tax or other purposes;

 

  (g) To engage the service of counsel (who may, if appropriate, be counsel for
the Employer), actuaries, and agents whom it may deem advisable to assist it
with the performance of its duties;

 

  (h) To prescribe procedures to be followed by Participants in obtaining
benefits;

 

  (i) To receive from the Employer and from Participants such information as is
necessary for the proper administration of the Plan;

 

  (j) To establish and maintain, or cause to be maintained, the individual
Accounts described in Section 4.3;

 

  (k) To create and maintain such records and forms as are required for the
efficient administration of the Plan;

 

  (l) To make all determinations and computations concerning the benefits,
credits and debits to which any Participant, or other Beneficiary, is entitled
under the Plan;

 

  (m) To give the Trustee of the trust established to serve as a source of funds
under the Plan specific directions in writing with respect to:

 

  (i) making distribution payments, giving the names of the payees, specifying
the amounts to be paid and the time or times when payments will be made; and

 

  (ii) making any other payments which the Trustee is not by the terms of the
trust agreement authorized to make without a direction in writing by the Plan
Administrator;

 

  (n) To comply with all applicable lawful reporting and disclosure requirements
of the Act;

 

  (o) To comply (or transfer responsibility for compliance to the Trustee) with
all applicable federal income tax withholding requirements for benefit
distributions; and

 

  (p) To construe the Plan, in its sole and absolute discretion, and make
equitable adjustments for any errors made in the administration of the Plan.

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.

 

28



--------------------------------------------------------------------------------

8.5 Indemnification of PAC and Plan Administrator. To the extent not covered by
insurance, or if there is a failure to provide full insurance coverage for any
reason, and to the extent permissible under corporate by-laws and other
applicable laws and regulations, the Employer agrees to hold harmless and
indemnify the PAC and Plan Administrator against any and all claims and causes
of action by or on behalf of any and all parties whomsoever, and all losses
therefrom, including, without limitation, costs of defense and reasonable
attorneys’ fees, based upon or arising out of any act or omission relating to or
in connection with the Plan other than losses resulting from the PAC’s, or any
such person’s commission of fraud or willful misconduct.

 

8.6 Claims for Benefits.

 

  (a) Initial Claim. In the event that an Employee, Eligible Person, Participant
or his Beneficiary claims to be eligible for benefits, or claims any rights
under this Plan, such claimant must complete and submit such claim forms and
supporting documentation as will be required by the Plan Administrator, in its
sole and absolute discretion. Likewise, any Participant or Beneficiary who feels
unfairly treated as a result of the administration of the Plan, must file a
written claim, setting forth the basis of the claim, with the Plan
Administrator. In connection with the determination of a claim, or in connection
with review of a denied claim, the claimant may examine this Plan, and any other
pertinent documents generally available to Participants that are specifically
related to the claim.

A written notice of the disposition of any such claim will be furnished to the
claimant within ninety (90) days after the claim is filed with the Plan
Administrator. Such notice will refer, if appropriate, to pertinent provisions
of this Plan, will set forth in writing the reasons for denial of the claim if a
claim is denied (including references to any pertinent provisions of this Plan)
and, where appropriate, will describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary. If the claim is denied, in whole or in
part, the claimant will also be notified of the Plan’s claim review procedure
and the time limits applicable to such procedure, including the claimant’s right
to arbitration following an adverse benefit determination on review as provided
below. All benefits provided in this Plan as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.

 

  (b) Request for Review. Within ninety (90) days after receiving written notice
of the Plan Administrator’s disposition of the claim, the claimant may file with
the PAC a written request for review of his claim. In connection with the
request for review, the claimant will be entitled to be represented by counsel
and will be given, upon request and free of charge, reasonable access to all
pertinent documents for the preparation of his claim. If the claimant does not
file a written request for review within ninety (90) days after receiving
written notice of the Plan Administrator’s disposition of the claim, the
claimant will be deemed to have accepted the Plan Administrator’s written
disposition, unless the claimant was physically or mentally incapacitated so as
to be unable to request review within the ninety (90)-day period.

 

29



--------------------------------------------------------------------------------

  (c) Decision on Review. After receipt by the PAC of a written application for
review of his claim, the PAC will review the claim taking into account all
comments, documents, records and other information submitted by the claimant
regarding the claim without regard to whether such information was considered in
the initial benefit determination. The PAC will notify the claimant of its
decision by delivery or by certified or registered mail to his last known
address. A decision on review of the claim will be made by the PAC at its next
meeting following receipt of the written request for review. If no meeting of
the PAC is scheduled within forty-five (45) days of receipt of the written
request for review, then the PAC will hold a special meeting to review such
written request for review within such forty-five (45)-day period. If special
circumstances require an extension of the forty-five (45)-day period, the PAC
will so notify the claimant and a decision will be rendered within ninety
(90) days of receipt of the request for review. In any event, if a claim is not
determined by the PAC within ninety (90) days of receipt of written submission
for review, it will be deemed to be denied.

The decision of the PAC will be provided to the claimant as soon as possible but
no later than five (5) days after the benefit determination is made. The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant Plan provisions on which the decision
was based. Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to arbitration in the case of an adverse decision regarding his
appeal. The decision of the PAC will be final and conclusive.

 

8.7 Arbitration. In the event the claims review procedure described in
Section 9.6 of the Plan does not result in an outcome thought by the claimant to
be in accordance with the Plan document, he may appeal to a third party neutral
arbitrator. The claimant must appeal to an arbitrator within sixty (60) days
after receiving the PAC’s denial or deemed denial of his request for review and
before bringing suit in court.

The arbitrator will be mutually selected by the Participant and the PAC from a
list of arbitrators provided by the American Arbitration Association (“AAA”). If
the parties are unable to agree on the selection of an arbitrator within ten
(10) days of receiving the list from the AAA, the AAA will appoint an
arbitrator. The arbitrator’s review will be limited to interpretation of the
Plan document in the context of the particular facts involved. The claimant, the
PAC and the Employer agree to accept the award of the arbitrator as binding, and
all exercises of power by the arbitrator hereunder will be final, conclusive and
binding on all interested parties, unless found by a court of competent
jurisdiction, in a final judgment that is no longer subject to review or appeal,
to be arbitrary and capricious. The costs of arbitration will be paid by the
Employer; the costs of legal representation for the claimant or witness costs
for the claimant will be borne by the claimant; provided, that, as part of his
award, the Arbitrator may require the Employer to reimburse the claimant for all
or a portion of such amounts.

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan. Nonetheless, the arbitrator will have absolute discretion in the
exercise of its powers in this Plan. Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the Plan.

 

30



--------------------------------------------------------------------------------

8.8 Receipt and Release of Necessary Information. In implementing the terms of
this Plan, the PAC and Plan Administrator, as applicable, may, without the
consent of or notice to any person, release to or obtain from any other insuring
entity or other organization or person any information, with respect to any
person, which the PAC or Plan Administrator deems to be necessary for such
purposes. Any Participant or Beneficiary claiming benefits under this Plan will
furnish to the PAC or Plan Administrator, as applicable, such information as may
be necessary to determine eligibility for and amount of benefit, as a condition
of claiming and receiving such benefit.

 

8.9 Overpayment and Underpayment of Benefits. The Plan Administrator may adopt,
in its sole and absolute discretion, whatever rules, procedures and accounting
practices are appropriate in providing for the collection of any overpayment of
benefits. If a Participant or Beneficiary receives an underpayment of benefits,
the Plan Administrator will direct that payment be made as soon as practicable
to make up for the underpayment. If an overpayment is made to a Participant or
Beneficiary, for whatever reason, the Plan Administrator may, in its sole and
absolute discretion, withhold payment of any further benefits under the Plan
until the overpayment has been collected or may require repayment of benefits
paid under this Plan without regard to further benefits to which the Participant
or Beneficiary may be entitled.

 

End of Article VIII

 

31



--------------------------------------------------------------------------------

ARTICLE IX

OTHER BENEFIT PLANS OF THE COMPANY

 

9.1 Other Plans. Nothing contained in this Plan will prevent a Participant prior
to his death, or a Participant’s spouse or other Beneficiary after such
Participant’s death, from receiving, in addition to any payments provided for
under this Plan, any payments provided for under any other plan or benefit
program of the Employer, or which would otherwise be payable or distributable to
him, his surviving spouse or Beneficiary under any plan or policy of the
Employer or otherwise. Nothing in this Plan will be construed as preventing the
Company or any of its Affiliates from establishing any other or different plans
providing for current or deferred compensation for employees and/or Directors.
Unless otherwise specifically provided in any plan of the Company intended to
“qualify” under section 401 of the Code, Compensation and Bonus Deferrals made
under this Plan will constitute earnings or compensation for purposes of
determining contributions or benefits under such qualified plan.

 

End of Article IX

 

32



--------------------------------------------------------------------------------

ARTICLE X

AMENDMENT AND TERMINATION OF THE PLAN

 

10.1 Continuation. The Company intends to continue this Plan indefinitely, but
nevertheless assumes no contractual obligation beyond the promise to pay the
benefits described in this Plan.

 

10.2 Amendment of Plan. The Company, through an action of the Compensation
Committee, reserves the right in its sole and absolute discretion to amend this
Plan in any respect at any time. In addition, the PAC has the right to make
non-material amendments to the Plan to comply with changes in the law or to
facilitate Plan administration; provided, however, that each such proposed
non-material amendment must be discussed with the Chairperson of the
Compensation Committee in order to determine whether such change would
constitute a material amendment to the Plan.

 

10.3 Termination of Plan. The Company, through an action of the Compensation
Committee, may terminate or suspend this Plan in whole or in part at any time,
provided that no such termination or suspension will deprive a Participant, or
person claiming benefits under this Plan through a Participant, of any amount
credited to his Accounts under this Plan up to the date of suspension or
termination, except as required by applicable law and pursuant to the valuation
of such Accounts pursuant to Section 4.4. Notwithstanding any provision of this
Plan to the contrary, upon the complete termination of the Plan, the
Compensation Committee, in its sole and absolute discretion, may direct that the
Plan Administrator treat each Participant as having incurred a Termination of
Employment and to commence the distribution of each such Participant’s Account
to him or his Beneficiary, as applicable, in the form elected (or deemed
elected) by such Participant pursuant to Section 5.1.

 

10.4 Termination of Affiliate’s Participation. An Affiliate may terminate its
participation in the Plan at any time by an action of its governing body and
providing written notice to the Company. Likewise, the Company may terminate an
Affiliate’s participation in the Plan at any time by an action of the
Compensation Committee and providing written notice to the Affiliate. The
effective date of any such termination will be the later of the date specified
in the notice of the termination of participation or the date on which the PAC
can administratively implement such termination. In the event that an
Affiliate’s participation in the Plan is terminated, each Participant employed
by such Affiliate will continue to participate in the Plan as an inactive
Participant and will be entitled to a distribution of his entire Account or a
portion thereof upon the earlier of his Scheduled Withdrawal Date, if any, or
his Termination of Employment, in the form elected (or deemed elected) by such
Participant pursuant to Section 5.1.

 

End of Article X

 

33



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

 

11.1 No Reduction of Employer Rights. Nothing contained in this Plan will be
construed as a contract of employment between the Employer and an Employee, or
as a right of any Employee to continue in the employment of the Employer, or as
a limitation of the right of the Employer to discharge any of its Employees,
with or without cause or as a right of any Director to be renominated to serve
as a Director.

 

11.2 Provisions Binding. All of the provisions of this Plan will be binding upon
all persons who will be entitled to any benefit hereunder, their heirs and
personal representatives.

 

End of Article XI

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Eighth Amended and Restated Tenet 2001 Deferred
Compensation Plan has been executed on this 29 day of December, 2008, effective
as of December 31, 2008, except as specifically provided otherwise herein.

 

TENET HEALTHCARE CORPORATION By:   /s/ Paul Slavin   Paul Slavin, Senior
Director of Executive Compensation

 

35



--------------------------------------------------------------------------------

EXHIBIT A1

LIMITS ON ELIGIBILITY AND PARTICIPATION

Section 3.1 of the Tenet 2001 Deferred Compensation Plan (the “Plan”) provides
the Pension Administration Committee (“PAC”) with the authority to limit the
classification of employees of Tenet Healthcare Corporation or its participating
affiliates (collectively the “Employer”) eligible to participate in the Plan at
any time and states that any such limitation will be set forth in this
Exhibit A.

 

 

1

This Exhibit A may be updated from time to time without the need for a formal
amendment to the DCP.

 

A-1